Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 4/22/2019 & 03/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 12 & 24, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 12 & 24 that includes: 
Claim 12:
 “
An image authentication device comprising: a processor to execute a program; and a memory to store the program which, when executed by the processor, performs processes of, detecting a face area in which a face of a person is located and characteristic information of the face area from a taken image in which an imaging range in which an occupant sitting on a driver seat and an occupant sitting on a passenger seat in a vehicle are able to be simultaneously imaged is imaged; determining whether the face area detected is located within an area set partially in the imaging range for authenticating each of the occupants sitting on a front seat of the vehicle; and when it is determined that the face area is located within the set area, collating the characteristic information of the taken image of the face area with characteristic information of a taken image for authentication accumulated in advance and authenticating the person whose face area is detected.
”
Claim 24:
“
An image authentication method including: detecting a face area in which a face of a person is located and characteristic information of the face area from a taken image in which an imaging range in which an occupant sitting on a driver seat and an occupant sitting on a passenger seat in a vehicle are able to be simultaneously imaged is imaged; determining whether the face area detected is located within an area set partially in the imaging range for authenticating each of the occupants sitting on a front seat of the vehicle; and when it is determined that the face area is located within the set area, collating the characteristic information of the taken image of the face area with characteristic information of a taken image for authentication accumulated in advance and authenticating the person whose face area is detected.
”
The following are the summary of closest references of record: 
(1) Kuehnle et al. (U.S. Publication 2019/0147262):  Systems and methods monitor driver behavior for vehicular fleet management in a fleet of vehicles using driver-facing imaging device.  The systems and methods herein relate generally to vehicular fleet management for enhancing safety of the fleet and improving the performance of the fleet drivers, and further relate to monitoring the operation of fleet vehicles using one or more driver-facing imaging devices disposed in the fleet vehicles for recording activities of the fleet drivers and their passengers, storing information relating to the monitored activities, selectively generating warnings related to the monitored activities, and reporting the monitored activities to a central fleet management system for use in enhancing the safety of the vehicles of the fleet and for helping to improve the performance of the fleet drivers.
(2) Ota (U.S. Publication 2006/0215884): A driver authenticating apparatus has a camera for capturing a facial image of a person in a driver seat, and a controller connected to the camera.  The controller permits a driver to start an vehicle engine if the captured facial image matches a pre-registered facial image of an authorized driver.  When restarting an engine with the driver present in the driver seat, the apparatus allows the driver to start the vehicle engine without an authenticating procedure. 

Regarding dependent claims 13-23 these claims are allowed because of their dependence on independent claims 12 & 24 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661